     Case 5:20-cv-00091-DCB-MTP Document 11 Filed 08/18/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
SONU SONU                                                     PETITIONER
v.                          CIVIL ACTION NO. 5:20-cv-91-DCB-MTP
WARDEN SHAWN R. GILLIS                                        RESPONDENT
                                  ORDER
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 9], to which no

objections have been filed. Having carefully reviewed the Report

and Recommendation, the Court finds it to be well taken.

     On June 17, 2020, Respondent filed a Motion to Dismiss [ECF

No. 8].   Respondent argues that the Petition should be dismissed

as moot because Sonu was removed to India on June 1, 2020. [ECF

No. 8]. Petitioner has not responded to the Motion. Because the

only relief Petitioner seeks is his release from immigration

custody, his Petition [ECF No. 1] became moot upon his

deportation from the United States, which terminated his

immigration detention.     See Ighekpe v. Sourkaris, 2006 WL

297746, at *2 (N.D. Tex. Jan. 30, 2006) (citing Odus v.

Ashcroft, 61 F. App’x 121 (5th Cir. 2003)); Lay v. I.N.S., 2002

WL 32494536, at *1 (N.D. Tex. Dec. 17, 2002).

     Accordingly,




                                    1
    Case 5:20-cv-00091-DCB-MTP Document 11 Filed 08/18/20 Page 2 of 2



     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 9] as the

findings and conclusions of this Court;

     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss [ECF No. 8] is GRANTED.

     A final judgment shall be entered of even date herewith in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED, this the 18th day of August, 2020.

                                        __/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   2
